Citation Nr: 1124706	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  11-01 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic allergies.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for erectile dysfunction.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel




INTRODUCTION

The Veteran had active service from March 1959 to April 1962, from July 1962 to June 1965, and from January 1966 to April 1974.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and December 2009 rating decisions issued by the Department of Veterans Affairs (VA) Tiger Team Special Processing Unit at the Regional Office (RO) in Cleveland, Ohio.    


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that chronic allergies are related to service, on either a causation or aggravation basis.  

2.  The Veteran has qualifying service in the Republic of Vietnam, and therefore exposure to herbicide agents in service is presumed.  

3.  The preponderance of the evidence weighs against a finding that hypertension had its onset in service, was manifested to a compensable degree within a year of service, or is otherwise causally related to service, to include presumed exposure to herbicide agents or any event or incident therein. 

4.   The preponderance of the evidence weighs against a finding that erectile dysfunction had its onset in service, or is otherwise causally related to service, to include presumed exposure to herbicide agents or any event or incident therein.  Rather, it has been linked by competent medical opinion to the Veteran's non-service-connected hypertension.  
 



CONCLUSIONS OF LAW

1.  Chronic allergies were not incurred in or aggravated by service, nor may that disorder be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  Hypertension was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

3.  Erectile dysfunction was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307(a)(6)(iii), 3.309(e) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based upon the factors discussed herein, that no prejudicial or harmful error has been demonstrated in this case.

In a notice letter dated in July 2009, the Veteran was informed of the evidence needed to establish entitlement to service connection for his claimed disorders.  He was also advised regarding what evidence VA would obtain and make reasonable efforts to obtain on his behalf in support of his claims.  

In particular regard to Dingess requirements, the Veteran was advised, in the July 2009 notice letter, how VA determines the disability rating and effective date once service connection is established.


Moreover, the record reflects that the Veteran has been provided with a copy of the above rating decisions, and the December 2010 SOC, which included discussion of the facts of the claim, pertinent laws and regulations, notification of the bases of the decisions, and a summary of the evidence considered to reach the decisions.  

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, supra, at 187.

With regard to VA's statutory duty to assist, the Board notes that the Veteran's STRs are included in the claims folder.  In addition, post-service treatment records adequately identified as relevant to the claims have been submitted or otherwise obtained, to the extent possible, and are associated with the claims folder.  There are also several written statements from the Veteran of record.    

The RO did not obtain a medical examination or medical opinion with respect to any of the claims on appeal.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence which "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Upon review of the record, the Board finds that no such examination or opinion is needed in the present case.  As will be explained below, there is no indication that any of the Veteran's claimed disorders had their onset during the Veteran's active service or, for hypertension, the year thereafter, and the Board does not find the Veteran's lay account of having suffered from allergy problems or hypertension symptoms during service to be credible.  Further, there is no credible evidence competently linking the Veteran's claimed hypertension or erectile dysfunction to service, to include presumed exposure to herbicide agents.  The Veteran's currently diagnosed hypertension and erectile dysfunction are not enumerated as diseases associated with herbicide exposure and there is no competent medical evidence indicating that such a nexus relationship exists.  Thus, a remand for an examination and/or opinion is not necessary to decide the claims.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required.).  Because the evidentiary record provides no basis to grant these claims as will be explained in greater detail below, and in fact contains ample evidence against the claims, the Board finds no basis to remand this issue for a VA examination and/or to obtain a medical opinion.

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  In view of the foregoing, the Board will proceed with appellate review.  

II.  Pertinent Law, Facts, and Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although we have an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  

The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii). 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

VA regulations provide that, if a veteran was exposed to a herbicide agent during active service, presumptive service connection is warranted for the following disorders: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes; Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers 

(cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).

Pursuant to Section 3 of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there was a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600- 08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 2009) (adding AL amyloidosis to the list of presumptive disabilities in the regulation).  

In March 2010, VA issued a proposed rule to amend the regulations concerning Agent Orange to establish presumptive service connection based on herbicide exposure for chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  The proposed rule clarified that ischemic heart disease includes, but is not limited to, "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina".  See 75 Fed. Reg. 14,391, 14,393 (Mar. 25, 2010); March 2010 e- mail from the Special Counsel to the Chief Counsel for Operations.  The rule was subsequently issued in final form.  75 Fed. Reg. 53,202 (Aug. 31, 2010).  A previously imposed stay on processing claims affected by the herbicide-related presumptions was lifted effective October 30, 2010.  See Chairman's Memorandum No. 01-10- 37 (Nov. 1, 2010.  As a result, ischemic heart disease, Parkinson's disease, and hairy cell leukemia are now part of the list of presumptive disabilities in the regulation.  See Final Rule, 75 Fed. Reg. 53,202-216 (Aug. 31, 2010) (to be codified at 38 C.F.R. § 3.309(e)). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra, 1 Vet. App. at 57. 

A.  Chronic allergies

The Veteran seeks entitlement to service connection for chronic allergies based upon his contention that his allergies began in service.  He has alternatively asserted that his allergies existed prior to service and were aggravated therein.  

In the present case, the evidentiary record clearly shows the presence of a current chronic allergy disorder.  Indeed, recent VA treatment records include assessments of allergic rhinitis.  

Because the Veteran is shown to have a current chronic allergy disorder, the Board will next consider whether the evidentiary record supports a finding of in-service incurrence, to include whether the presumption of soundness applies to his claimed disorder.

Initially, we note that the Veteran's enlistment examination report for his first period of active service does not appear to be included in the record.   However, on the January 1962 separation examination report for his first period of active service, his nose and sinuses were clinically evaluated as normal, and he denied having a history of sinusitis or hay fever on the January 1962 report of medical history.  Also, it is observed that the nose and sinuses continued to be evaluated as normal on subsequent medical examinations conducted throughout his subsequent periods of active service, and he continued to deny having a history of sinusitis or hay fever on subsequent reports of medical history.  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In the absence of evidence showing that a chronic allergy disorder was noted at entrance into service, and because there is no clear and unmistakable evidence of a pre-existing chronic allergy disorder of record, the presumption of soundness applies to the Veteran's sinuses at entrance into service.  

However, the evidence does not show that the currently diagnosed chronic allergy disorder is related to his period of active military service, to include any incident or event therein.

The Board recognizes that the Veteran has asserted that his allergy disorder began during his service and has continued since that time.  Therefore, in evaluating the claim, the Board is required to address the credibility of his lay account of having a continuity of such problems since service.  

The Veteran's STRs are completely devoid of any complaints, findings, or treatment for allergy problems.  Although he has asserted that he suffered from allergy problems in service but may not have sought treatment during that time, the Board observes that he sought treatment for various other ailments in service and at no time mentioned having chronic allergy problems.  In addition, as stated above, the Veteran consistently denied having hay fever or sinusitis on reports of medical history from January 1962 to July 1969.  He also made no mention of having allergy problems at the November 1973 separation examination when his sinuses were clinically evaluated as normal.  The Veteran indicated that there had been no change in his medical condition since the examination in January 1974.      

Indeed, there is no clinical documentation of an allergy disorder until 2008.  Also, the first indication of an allergy disorder allegedly related to service was in 2009, when he filed his claim for service-connected compensation benefits.  This was approximately 35 years after his separation from service.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (pecuniary interest in benefits may affect credibility of claimant's testimony).  See also 38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, supra, at 1333 (Fed. Cir. 2000) (it is proper to consider Veteran's entire medical history, including lengthy period with absence of complaints).  

Further, there is no medical opinion evidence that links the Veteran's allergy disorder to his period of active military service.

Thus, although the Veteran is competent to report that he experienced allergy problems in service that have continued since that time, the STRs are devoid of any references to allergy problems and show that he denied having such problems on many occasions from January 1962 to July 1969.  His sinuses and nose were also clinically evaluated as normal on multiple examinations throughout service, to include the November 1973 separation examination.  In addition, the remainder of the evidentiary record is silent for any indication of a chronic allergy disorder until many years after service.  He did not file a claim for an allergy disorder until more than three decades after service, and the first evidence of an allergy disorder is approximately 34 years after service.  Moreover, there is no competent medical opinion evidence indicating a nexus relationship between the Veteran's current chronic allergy disorder and service.  For the foregoing reasons, the Board does not find the Veteran's account that he has had a continuity of symptomatology for a chronic allergy disorder since service to be credible, and affords more probative value to the other evidence discussed above.

In summary, the credible and probative evidence of record is against finding that a chronic allergy disorder was incurred during military service, and there is no competent evidence of record otherwise relating the disorder to service.  

Therefore, based upon the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the claim for service connection for chronic allergies, and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  

B.  Hypertension

The Veteran seeks entitlement to service connection for hypertension, on the bases that it is due to exposure to herbicide agents during his Vietnam service.  He also suggests, in the alternative, that symptoms of his current hypertension initially manifested shortly after service and have continued to the present.  See September 2010 Notice of Disagreement (NOD).    

The Board will first consider whether the Veteran's claimed hypertension is causally or etiologically related to in-service herbicide exposure, as he asserts.  

At the outset, the Board notes that the Veteran is shown to have qualifying service in the Republic of Vietnam.  The service department has confirmed that the Veteran served in Vietnam from March 1967 to February 1968.  Also, his DD Form 214 shows that he was awarded the Vietnam Campaign Medal and Vietnam Service Medal, among other awards and decorations, and participated in the Vietnam Counteroffensive Phase II and Vietnam Counteroffensive Phase III.  Thus, he has the requisite service in Vietnam as defined by 38 C.F.R. § 3.307(a)(6)(iii), and therefore, is presumed by law to have been exposed to herbicide agents, to include Agent Orange, during service in the absence of affirmative evidence to the contrary.

In addition, the medical evidence shows that the Veteran is currently diagnosed with hypertension.  Indeed, recent VA treatment records include the assessment of hypertension.  

However, the Veteran is not entitled to presumptive service connection based on herbicide exposure, because his currently diagnosed hypertension is not enumerated as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  

Also, there is no medical opinion linking the currently diagnosed hypertension to presumed in-service herbicide exposure of record.  Although the Veteran has attributed his currently diagnosed hypertension to presumed in-service herbicide exposure, he is a layperson and does not have the requisite medical expertise to provide a competent opinion linking his current hypertension to presumed herbicide exposure in service.  Further, he does not contend, and it is not shown, that he has been diagnosed with an ischemic heart disease, which is now enumerated as a presumptive disease under 38 C.F.R. § 3.309(e).  

Thus, because the Secretary has not specifically found any linkage between the Veteran's currently diagnosed hypertension and herbicide exposure, and there is no other competent medical evidence indicating that such a nexus relationship exists, his claimed disorder cannot be presumed to be due to Agent Orange exposure.

Nonetheless, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct incurrence or aggravation in service or, for certain chronic diseases such as hypertension, manifestation to a compensable degree within one year of separation from service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran has asserted that his hypertension symptoms began during, or shortly after, service.  See November 2007 Informal Conference Report.  Thus, the Board is required to address the credibility of his lay account of having a continuity of symptomatology since service.  

The Veteran's STRs are devoid of complaints, findings, or treatment of hypertension and show that he consistently denied having high blood pressure in reports of medical history from January 1962 to July 1969.  His heart and vascular system were also clinically evaluated as normal at the separation examination conducted in November 1973, and the Veteran indicated no change in condition since the examination in January 1974.   Further, it is notable that, while the Veteran reported on his VA Form 21-526 that he was treated for hypertension in service, he later asserted that symptoms of hypertension began after separation from service.  See September 2010 NOD.  

Although the Veteran wrote in his NOD that he noticed that his blood pressure was getting higher after he separated from service and he is competent to report such symptomatology (assuming he was checking it on his own), the first clinical evidence of hypertension is not shown until many years after separation from service.  Indeed, the Board observes that the earliest documentation of hypertension contained in the record is found in a January 2008 clinical record.  It also appears, upon review of the evidentiary record, that the Veteran's first mention of hypertension allegedly related to service was in 2009, when he filed his claim of service connection.  This was approximately 35 years after his separation from service.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (pecuniary interest in benefits may affect credibility of claimant's testimony).  See also 38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, supra, at 1333 (Fed. Cir. 2000) (it is proper to consider Veteran's entire medical history, including lengthy period with absence of complaints).  

In further regard to continuity of symptomatology, the Board notes that the Veteran initially reported that symptoms of his hypertension began in service on his June 2009 claim.  As stated above, he is competent to report his observations regarding the onset and duration of his experience of high blood pressure.  However, he denied having high blood pressure in service on multiple reports of medical history and his heart and vascular system were clinically evaluated as normal at the separation examination.  In addition, the Veteran later, in his NOD, noted that his hypertension symptoms began after service, which contradicts his earlier statement that they began during service.  Further, the Veteran has presented no medical evidence prior to 2008 showing diagnosis and treatment for hypertension, and there is no competent medical opinion linking hypertension to service.  For the foregoing reasons, the Board does not find the Veteran's report that he has had a continuity of symptomatology for hypertension since service (or the year thereafter) to be credible, and affords more probative value to the other evidence discussed above.

In summary, the Board finds the Veteran does not have a disease for which presumptive service connection based upon herbicide exposure is provided.  In addition, the credible and probative evidence of record is against finding that hypertension was incurred during military service, manifested to a compensable degree within one year of separation from service, and there is no competent evidence of record otherwise relating his currently diagnosed hypertension to his military service, to include his presumed exposure to herbicides.   

Therefore, based upon the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the claim for service connection for hypertension is denied, and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

C.  Erectile dysfunction

The Veteran also seeks entitlement to service connection for erectile dysfunction, on the basis that it is due to exposure to herbicide agents during his Vietnam service.  He also suggests that symptoms of his current erectile dysfunction initially manifested, and were treated, in service.  

The Board will first consider whether the Veteran's claimed erectile dysfunction is causally or etiologically related to in-service herbicide exposure, as he asserts.  As explained above, he is shown to have qualifying service in the Republic of Vietnam and is presumed by law to have been exposed to herbicide agents, to include Agent Orange, during service in the absence of affirmative evidence to the contrary.

In addition, the medical evidence shows that the Veteran is currently diagnosed with erectile dysfunction.  Indeed, recent VA treatment records include the assessment of erectile dysfunction.  

However, he is not entitled to presumptive service connection based on herbicide exposure, because his currently diagnosed erectile dysfunction is not enumerated as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  

Also, there is no medical opinion evidence linking the currently diagnosed erectile dysfunction to presumed in-service herbicide exposure of record.  Rather, it is observed that a VA urologist has attributed the Veteran's erectile dysfunction to his hypertension.  See VA urology consult record dated June 8, 2009.  This is the only competent medical opinion of record pertaining to the etiology of the Veteran's claimed erectile dysfunction.  Although the Veteran has attributed his currently diagnosed erectile dysfunction to presumed in-service herbicide exposure, he is a layperson and does not have the requisite medical expertise to provide a competent opinion linking his current erectile dysfunction to presumed herbicide exposure in service.  The Board finds that the opinion of the urologist, who has specialized medical expertise in urologic disorders, far outweighs the lay assertions of the Veteran.  

Thus, because the Secretary has not specifically found any linkage between the Veteran's currently diagnosed erectile dysfunction and herbicide exposure, and there is no other competent medical evidence indicating that such a nexus relationship exists, his claimed disorder cannot be presumed to be due to Agent Orange exposure.

Nonetheless, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct incurrence or aggravation in service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Board recognizes that the Veteran has asserted that his erectile dysfunction problems began, and were treated, during service.  See June 2009 claim.  In light of that assertion, we are required to address the credibility of his lay account of having a continuity of prostate problems since service.  

The STRs are devoid of complaints, findings, or treatment of erectile dysfunction.  Indeed, there is no clinical evidence that he suffered from erectile dysfunction until many years after separation from service.  The Board observes that the earliest documentation of erectile dysfunction contained in the record is found in a 2009 clinical record.  It also appears, upon review of the evidentiary record, that the Veteran's first mention of erectile dysfunction allegedly related to service was in 2009, when he filed his claim of service connection.  This was approximately 35 years after his separation from service.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (pecuniary interest in benefits may affect credibility of claimant's testimony).  See also 38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, supra, at 1333 (Fed. Cir. 2000) (it is proper to consider Veteran's entire medical history, including lengthy period with absence of complaints).  

Further, there is no competent medical opinion evidence linking the Veteran's erectile dysfunction to his period of active service.  Indeed, as stated above, a VA urologist attributed the Veteran's erectile dysfunction to the diagnosis of hypertension.  See VA urology consult record dated June 8, 2009.  Because the urologist has specialized expertise in such matters, the Board affords his opinion significant probative value.    

In further regard to continuity of symptomatology, the Board notes that the Veteran reported, on his June 2009 claim, that his erectile dysfunction began, and was treated, in service.  The Veteran is competent to report his observations regarding the onset and duration of his claimed disorder.  However, he later expressed uncertainty regarding the cause of his erectile dysfunction and did not allege in his NOD that it began in service.  Further, he has presented no medical evidence prior to 2009 showing diagnosis and treatment for erectile dysfunction, and the only competent medical opinion evidence of record links the Veteran's erectile dysfunction to hypertension.  For the foregoing reasons, the Board does not find the Veteran's report that he has had a continuity of symptomatology for erectile dysfunction since service to be credible, and affords more probative value to the other evidence discussed above.  

In summary, the Board finds the Veteran does not have a disease for which presumptive service connection based upon herbicide exposure is provided.  In addition, the credible and probative evidence of record is against finding that erectile dysfunction was incurred during military service, and there is no competent evidence of record otherwise relating the Veteran's currently diagnosed erectile dysfunction to his military service, to include his presumed exposure to herbicides.  Instead, the only competent medical opinion evidence links the Veteran's erectile dysfunction to non-service-connected hypertension.     

Therefore, based upon the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the claim for service connection for erectile dysfunction is denied, and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.
  

ORDER

1.  Entitlement to service connection for chronic allergies is denied.

2.  Entitlement to service connection for hypertension is denied.

3.  Entitlement to service connection for erectile dysfunction is denied.  



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


